Pratt, J.
The testimony was conflicting, and the questions of fact were properly submitted to the jury. There is no such preponderance of evidence as to justify interfering with the verdict. The exceptions to defendant's requests to charge cannot be sustained. The gateman was an employé of defendant, and it was correctly charged that if he assaulted the plaintiff, and, assuming to act under the authority of defendant, and as a part of that transaction, called in a police officer, and had plaintiff arrested, the defendant was liable. Whether defendant authorized the arrest or prosecution was not important. If its employé, acting within the general scope of -his duty, unjustifiably caused it, defendant must respond. There was evidence enough on that point to go to the jury. We think the court correctly laid down the law. Judgment affirmed, with costs.